Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 2-31
Claims amended: 2-4, 14-19, 29-31
Claims cancelled: 1
New claims: N/A

Allowable Subject Matter
Claim2-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 17 
(and their respective dependent claims) is/are allowable.  Claim(s) 2-31 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole, specifically with regard to a system for location on an aircraft with a media delivery system consisting of a media buffer, a network access unit in communication with the media delivery system. The network access unit which establishes a plurality of connections with a plurality of client devices on the aircraft and establish communication with the media delivery system. 

The network access unit receive requests for network data other than a linear media channel originating from the plurality of client devices on the aircraft.
The network access unit transmit, a return link signal with the requests for the linear media channel segments and the requests for the network data, and receive, for a time period, a multiplexed forward link signal consisting of the requested linear media channel packets, linear media channel segments and network traffic packets of the requested network data, followed by demultiplexing the forward link signal into the linear media channel packets and the network traffic packets, followed by providing the linear media channel packets to the media delivery system for buffering and distribution according to the requests originating on the aircraft for the group of linear media channels. 
The network access unit associate each respective network traffic packet of the network traffic packets with a respective client device of the plurality of client devices on the craft, and
communicate each respective network traffic packet of the network traffic packets to the respective client device associated with the respective network traffic packet the plurality of connections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG LE/Primary Examiner, Art Unit 2421